DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but the claim amendments do not put the application in condition for allowance, thus the response is being reviewed under pre-pilot practice.
The amendments to the claims will not be entered because it does not put the application in condition for allowance.  

Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive.
Applicants argue that the claimed ratio “a weight of the polymeric antioxidant [is] at least 0.5% of a weight of the polymer matrix” has been shown to produce unexpected beneficial results, including a significant reduction in weight loss at high temperatures compared with commercially available stabilized polypropylene compositions [0068-0078].
Regarding arguments directed to alleged unexpected results, the data and results of examples of the specification are not commensurate in scope with claims of the instant application.  Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  
When looking to the instant specification for a showing of the alleged unexpected results, the examples are not commensurate in scope with the independent claim 1 of the instant application.  Specifically, the independent claim is broad compared to the examples as set forth in the specification.  The examples require a mixture polypropylene homopolymer comprising only 0.5 wt% of a mono- or oligo-functional phenol antioxidant (PP) and a polypropylene-hindered phenol copolymer (PPHP, as set forth in Zhang et al.), at ratios of from 1:1 PP (0.5 wt%): PPHP to 200:1 PP (0.5 wt%): PPHP [EX; 0063-0065].  That is, the Examples only show data wherein a specific polymeric antioxidant (PPHP) is employed in an amount of 0.5 wt% to 50 wt% (as calculated by Examiner), whereas the claimed range is broader than the showing of results (e.g. up to 90 wt%).  The independent claim broadly requires a composition comprising any type and a large range (i.e. 5 wt% to 99.8 wt%) of a polymer matrix, any type and a large range (i.e. 0.1 wt% to 90 wt%) of a polymeric antioxidant compatible with the polymer matrix having pendant phenol antioxidant moieties, and any type of a mono- or oligo-functional phenol antioxidant employed in an amount from 0.1 to 5 weight %.
Furthermore, the alleged unexpected results must occur over all ranges (both inside and outside the claimed range) and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  It is unclear if the alleged unexpected results would occur over breadth the entire claimed range.
As such, Li et al. in view of Zhang et al. still renders obvious the basic claimed polymer composition, as required by the instant claim language.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767